 Case 20-01001         Doc 104     Filed 07/12/21 Entered 07/12/21 15:53:13           Desc Main
                                    Document     Page 1 of 3



                               UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MAINE


 In re:
                                                  Chapter 7
 George C. Mitchell                               Case No. 19-10167
 & Donna M. Mitchell,

                             Debtors


 Anthony J. Manhart,
 Chapter 7 Trustee,

                             Plaintiff            Adv. Proc. No. 20-1001
   v.

 Lititz Mutual Insurance
 Company,

                             Defendant



ORDER GRANTING DEFENDANT’S MOTION TO ENFORCE DEPOSITION SUBPOENA
                     OF DONNA M. MITCHELL

          On July 7, 2021, the Court conducted a hearing on the Defendant’s Motion to Enforce

Deposition Subpoena of Donna M. Mitchell [Dkt. No. 73] (the “Motion”). The Motion was filed on

May 28, 2021, after the extended fact discovery deadline of May 13, 2021. See [Dkt. No. 63, Pt.

VII(a)]. The Plaintiff opposes the Motion as untimely, and further contends that the Defendant has

not shown good cause to modify the pretrial scheduling order that established the discovery

deadline. See [Dkt. No. 88].

          The Defendant should have made more diligent efforts to secure Ms. Mitchell’s deposition

testimony within the discovery deadline. In July 2020, after hearing from the parties at a pretrial

conference, the Court established a fact discovery deadline of March 15, 2021. See [Dkt. No. 37, Pt.

VII(a)]. Much of that eight-month period was apparently squandered. The Defendant made its
 Case 20-01001        Doc 104      Filed 07/12/21 Entered 07/12/21 15:53:13              Desc Main
                                    Document     Page 2 of 3



initial attempt to depose Ms. Mitchell on January 13, 2021, but failed to subpoena her and she did

not appear. Thereafter, the Defendant made multiple timely attempts to depose Ms. Mitchell, and

the deadline for fact discovery was extended to May 13, 2021. One of those attempts, on February

17, 2021, suffered from technological shortcomings; another, on May 4, 2021, fell apart due to Ms.

Mitchell’s unwillingness to answer questions. The Defendant should have filed its Motion after the

botched attempt on May 4, and before the deadline on May 13, and has not offered a compelling

reason for its failure to do so. However, Ms. Mitchell’s testimony is likely to be critical to the

Defendant’s case, and permitting a further deposition attempt will not delay the trial, as expert

discovery remains ongoing. Moreover, although granting the Motion without conditions would

prejudice the Plaintiff by requiring him to incur additional expenses to prepare for and attend a

further deposition, that prejudice can be ameliorated by conditioning the relief granted. On balance,

although it is a close call, the Court will permit a limited, conditional, final extension of the fact

discovery deadline. Further extensions will not be forthcoming.

       The Motion is hereby GRANTED on the following terms:

       1. The Defendant may make one further attempt to secure the deposition testimony of Ms.

           Mitchell if and only if the Defendant agrees to pay the reasonable expenses (up to, but

           not exceeding, ten hours of attorney time) that the Plaintiff incurs to prepare for and

           attend such deposition.

       2. If the Defendant agrees with the condition set forth in the previous paragraph, and

           provides proper notice of a deposition to Donna Mitchell, then Ms. Mitchell must

           comply with the Defendant’s deposition subpoena and appear to testify no later than

           August 13, 2021.




                                                 -2-
Case 20-01001   Doc 104   Filed 07/12/21 Entered 07/12/21 15:53:13   Desc Main
                           Document     Page 3 of 3
